 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 46 
530 
Brandeis Machinery and Supply Company, a Wholly 
Owned Subsidiary of Bramco, L.L.C. 
and Inter-
national Union of Opera
ting Engineers, Local 
150, AFLŒCIO.  
Case 25ŒCAŒ28201Œ1
 July 21, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On September 25, 2003, Administrative Law Judge C. 
Richard Miserendino issued the attached decision.  The 

Respondent and the Charging Party Union each filed 
exceptions and supporting briefs, and both parties filed 
answering briefs. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions
3 and to adopt the recommended Order as modified.
4                                                           
 1 There are no exceptions to the judge
™s dismissal of complaint alle-
gations that the Respondent violated
 Sec. 8(a)(1): by removing union 
literature from an employee bulle
tin board; by searching Bob Cook™s 
toolbox; and by threaten
ing Cook with discharg
e because he spoke to 
other employees on the picket line.  
There are also no exceptions to the 
judge™s dismissal of complaint alle
gations that Respondent violated 
Sec. 8(a)(3) and (1): by issuing 
Steven Benefield a written reprimand 
for poor performance and extending 
his original 90-day probationary 
period; by refusing to assign Cook
 and Benefield 
overtime; and by 
assigning Cook and Benefiel
d more onerous work. 
2 The Respondent and Charging Party have excepted to some of the 
judge™s credibility findings.  The Board™s established policy is not to 
overrule an administrative law judge™s
 credibility resolutions unless the 
clear preponderance of all the relevant
 evidence convinces us that they 
are incorrect.  Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 

record and find no basis for reversing the findings. 
3 The judge found, and we agree, 
that the Respondent did not violate 
Sec. 8(a)(3) and (1) by discharging 
Benefield.  However, we disagree 
with the judge to the extent that he
 implies in the penultimate sentence 
of sec. II.L.2.b. of his decision that there was no showing that union 
animus was a motivating factor behind 
that discharge.  We find, as did 
the judge in sec. II.L.2.a of his decision, that the General Counsel met 
his initial burden by establishing that
 the Respondent™s animus toward 
Benefield™s union membership and 
activities was a motivating factor 
behind his discharge, but we furt
her find that the Respondent estab-
lished its defense, under 
Wright Line
, 251 NLRB 1083 (1980), that it 
would have discharged Benefield even
 in the absence of his protected 
union activity. 
4 In the cease-and-desist provision 
of his recommended Order, the 
judge inadvertently omitted a require
ment that the Respondent refrain 
from altering its lunchtim
e policy in order to stifle union activity.  We 
shall modify his Order accordingly.  We shall also substitute a new 
notice to conform to the Order as modified.  
In accord with 
Excel Container, Inc.
, 325 NLRB 17 (1997), the cor-
rect date in par. 2(d) of the judge™s recommended Order is December 
26, 2001, not May 8, 2002. 
The judge found that the Respondent™s production 
manager, Tom Muraski, violated Section 8(a)(1) by pro-
hibiting shop mechanic, Bob Cook, from wearing a union 
hat.  The judge also found that branch manager, Tom 

Freeman, violated Section 8(a)(1) by prohibiting field 
service mechanic, Steve Benefi
eld, from wearing a union 
button that covered the company logo on his hat.  We 

affirm the judge™s Section 8(a)(1) finding with regard to 
Cook, and as explained in footnote 7, below, find it un-
necessary to pass on his 8(a)(1) finding with regard to 

Benefield.
5 On May 14, 2002, Production Manager Muraski no-
ticed Cook wearing his union hat at work.  Muraski 
handed Cook a company hat and ﬁsuggested that I wear 
this [company] hat instead of wearing my union hat.ﬂ  

The judge found that Murask
i™s remark to Cook was 
unlawful because he ﬁstrongly implied that Cook should 
remove his Union hat and replace it with a company 

hat.ﬂ We agree. 
As the judge correctly notes, an employee™s right to 
wear union insignia while at wo
rk is protected by Section 
7.  An employer may not interfere with that right absent a 
showing of special circumstances, such as the need to 
maintain production or discipline.  
Albis Plastics, 335 
NLRB 923, 924Œ925 (2001).  We
 view it as a clear inter-
ference with the protected right to wear union insignia 
where, as here, a supervisor hands an employee a com-

pany hat and ﬁsuggestsﬂ that he substitute it for his union 
hat.  This was the second time within a week that the 
Respondent had commented on Cook™s wearing of union 

insignia.  Just a few days earlier, on May 9, Plant Man-
ager Freeman had pointed to
 a union button that Cook 
wore on his hat and stated th
at ﬁhe didn™t appreciate me 
wearing it at work.ﬂ  Althou
gh the judge did not address 
whether this earlier remark was also unlawful,
6 we find 
that it gives further meaning to Muraski™s statement to 
Cook on May 14, and additionally supports the conclu-
sion that the May 14 remark
 violated Section 8(a)(1).
7                                                           
 5 We correct two factual errors made
 by the judge in connection with 
these findings.  In the last sentence of 
the first par. of sec. II.I.1. of the 
judge™s decision, it was Benefield,
 not Cook, whom Freeman testified 
was not reprimanded for wearing a union button.  And in the third 

sentence of sec. II.I.2., it was Benefield again, not Cook, about whom 
Freeman was testifying. 
6 The complaint alleges that this re
mark violates Sec. 8(a)(1), but 
neither the General Counsel nor the Union except to the judge™s failure 
to find the violation. 
7 The violation that we find rega
rding Cook essentially constitutes a 
finding of an unlawful prohibition against the wearing of union insig-
nia.  We shall amend par. 1(e) of 
the judge™s cease-and-desist order to 
reflect this finding.  Because it would 
be cumulative of this violation to 
consider and affirm the judge™s 
finding that the Respondent addition-
ally violated Sec. 8(a)(1) by pr
ohibiting Benefield from wearing union 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 531
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Brandeis Machinery and 

Supply Company, South Bend, Indiana, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified below. 
1.  Substitute the following for paragraph 1(e). 
ﬁ(e) Prohibiting employees from wearing union insig-
nia on the job during working hours.ﬂ 
2.  Insert the following as paragraph 1(g) and reletter 
the subsequent paragraph. 
ﬁ(g) Stifling employees™ union activity by shortening 
the length of the lunch period and by requiring that they 
go to lunch at staggered times.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
                                                                                            
 insignia (a button) on his hat, and it
 would not affect the remedy, we 
find it unnecessary to pass on this latter allegation. Chairman Battista would find neither 
violation.  With respect to the 
Cook allegation, the Chairman finds 
that a suggestion that an employee 
wear a company hat rather than a union hat is simply a statement that 
the Respondent would prefer that the employee favor the company 

rather than the union in regard to
 the union™s organizational campaign. 
Such a statement is clearly lawful 
under Sec. 8(c).  In addition, Chair-
man Battista notes that the Respondent
 did not order the removal of the 
hat.  Indeed, Cook continued to 
wear the union hat, and nothing hap-
pened to him because of that.  Fina
lly, plant manager Freeman™s earlier 
remark was in the same vein as the one under discussion, and it was not 
found to be unlawful. 
Chairman Battista finds the judge™s
 union button violation regarding 
Benefield even less supportable.  C
ontrary to the judge, Benefield was 
not ordered to remove a union button entirely from his person.  Rather, 

the button was covering the company logo on the hat that he was wear-
ing, and he was simply ﬁasked . . . to remove the button from the logo 
. . . but [was] . . . not t[o]l[d] . . 
. he could not wear the button.ﬂ  Ac-
cordingly, Chairman Battista would reverse the judge™s Sec. 8(a)(1) 
finding that Benefield was prohib
ited from wearing a union button. 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 question job applicants about their union 
membership and union affiliation. 
WE WILL NOT
 promulgate, maintain, and enforce a 
written policy that encourages employees to report to 

management any employees who solicit support for a 
union. 
WE WILL NOT
 threaten job applicants with plant clo-
sure if our employees choose to be represented by a un-
ion. 
WE WILL NOT
 verbally encourage employees to report 
to management any employees who solicit support for a 
union and 
WE WILL NOT
 tell employees that we will put a 
stop to such union solicitation. 
WE WILL NOT
 prohibit employees from wearing union 
insignia on the job during working hours. 
WE WILL NOT
 verbally promulgate, maintain, and en-
force a rule that prohibits 
employees from discussing 
unions during working time, while allowing discussion 

about nonunion related and nonwork related topics dur-
ing the same time. 
WE WILL NOT
 stifle employees™ union activity by 
shortening the length of their lunch hour and by requiring 
that they go to lunch at staggered times. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of 
their rights guaranteed them by Section 7 of the National 
Labor Relations Act. 
WE WILL
, within 14 days of the Board™s Order, restore 
the lunch hour and lunchtime practice that existed at our 
South Bend facility prior to May 8, 2002. 
WE WILL
, within 14 days of the Board™s Order, rescind 
and remove from our employee handbook the provisions 

that encourage employees to report to management other 
employees who solicit support for unions. 
WE WILL
, within 14 days of the Board™s Order, rescind 
in writing our verbal policy prohibiting employees from 
discussing unions during working hours, while permit-
ting discussions on nonunion related and nonwork re-

lated topics during the same hours. 
BRANDEIS 
MACHINERY AND 
SUPPLY COMPANY
  Belinda J. Brown, Esq
., for the General Counsel. 
Walter L. Sales, Esq
. and Craig C. Dilger, Esq.
, of Louisville, 
Kentucky, for the Company. 
Alexia M. Kulwiec, Esq
., for the Charging Party. 
 DECISION STATEMENT OF THE 
CASE C. RICHARD MISERENDINO, Administrative Law Judge. This 
case was tried in South Bend,
 Indiana, on March 10Œ12, 2003. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 532 
The charge was filed
1 by International Union of Operating En-
gineers, Local 150, AFLŒCIO (Union) on May 28, 2002, and 
was amended twice. On August 28, 2002, the complaint was 
issued against Brandeis Machinery and Supply Company, a 
wholly owned subsidiary of Bramco, L.L.C. (Respondent or 
Brandeis) alleging multiple violations of Section 8(a)(1) of Act, 
as well as an unlawful disciplinary action and an unlawful dis-
charge in violation of Section 8(a)(3) of the Act.  The alleged 
violations occurred when uni
on organizers/employees Robert 
Cook and Steven Benefield attempte
d to organize a union at the 
Respondent™s South Bend, Indiana, facility.  
The Respondent™s timely answer 
denied the material allega-
tions of the complaint. The parties have been afforded a full 
opportunity to appear, present evidence, examine and cross-
examine witnesses, and file posthearing briefs. 
On the entire record, including my observation of the de-
meanor of the witnesses, as well as my credibility determina-
tions based on the weight of the respective evidence, estab-
lished and admitted facts, inhere
nt probabilities
, and reasonable 
inferences drawn from the record as a whole, and after consid-
ering the briefs filed by the 
General Counsel, the Respondent, 
and the Charging Party, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation with
 an office and facility in 
South Bend, Indiana, is engaged 
in the sale, rental, and service 
of construction and mining equipment. During the 12-month 
period ending April 30, 2002, it 
sold and shipped, and pur-
chased and received, from its South Bend facility, goods valued 
in excess of $50,000 directly to 
and from points located outside 
the State of Indiana. The Responde
nt admits and I find that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
The Respondent admits and I fi
nd that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The South Bend Facility 
Brandeis sells and services 
heavy construction and mining 
equipment throughout Kentucky a
nd Indiana. In early 2000, the 
Company decided to open a branch in South Bend, Indiana, to 
better serve its customers in the South Bend-Fort Wayne, Indi-
ana area. Thomas Freeman was the branch manager. He began 
hiring employees for the South Be
nd facility in June 2001. (Tr. 
237.) Freeman hired Tom Muraski as the product support man-
ager in charge of parts and service. Muraski had been working 
for Brandeis in Indianapolis, I
ndiana. Freeman also hired James 
Montgomery as the field service mechanic: a key position that 
requires very good technical sk
ills, very good problem solving 
ability, and excellent customer service skills. (Tr. 239.) The 
field mechanic was an important
 job, since customer service 
was the primary reason the South Bend facility was opened.  
In October 2001, Freeman hired Mike Karre as a shop me-
chanic. A shop mechanic does not require the high technical 
                                                          
 1 All dates are 2002, unless otherwise indicated. 
skills of a field mechanic and works on equipment at the South 
Bend facility. Other shop mechanic
s were hired in the start-up 
stages of the South Bend facility, but they were terminated for 
less than satisfactory performan
ce. In December 2001, Supervi-
sor Tom Muraski interviewed Robert Cook as a shop mechanic.  
B. Bob Cook Is Hired 
1. Facts Bob Cook was a heavy equipment mechanic for 30 years. He 
also was a member of the Union for 23 years. (Tr. 53.) Cook 
was unemployed at the time he submitted a job application to 
Brandeis. He applied for the 
job at the suggestion of union 
organizer David Fagan. Cook di
d not mention his union affilia-
tion to Muraski when he interv
iewed for the job nor was it 
listed on his job application. (R. Exh. 41.)  
On December 26, 2001, Muraski interviewed Cook, who ex-
plained his past job experience. Cook testified that when he told 
Muraski that he had been empl
oyed by LTV Steel, Muraski 
asked him what union was involved. Cook responded the 
ﬁSteelworkers.ﬂ (Tr. 54.) Muraski testified that it was not his 
practice to inquire about union affiliations during job inter-
views and further stated that he did not ask Cook about his 
union affiliation during his interview. (Tr. 493.)
 Muraski did 
not deny, however, that he and Cook talked about his previous 
employment at LTV Steel, whic
h would be expected during a 
job interview. He also did not specifically deny that he asked 
Cook what union represented the LTV employees. Because the 
steel industry traditionally has been heavily unionized, I find 
that it is more likely, than 
not, that Muraski casually asked 
which union represented the employees at LTV. For this, and 
demeanor reasons, I credit Cook™s testimony that Muraski 
asked him what union was i
nvolved at LTV Steel.  
In addition, Cook testified that Muraski told him that 
Brandeis was a nonunion company and that he could not fore-
see them going union. Cook stated that Muraski asked him how 
he felt about working nonunion. (Tr. 54.) Muraski did not deny 
making this statement or asking 
Cook this question. Moreover, 
the statement is consistent w
ith Brandeis™ company policy as 
expressed in its employee handbook. 
 It states, in relevant part, 
that ﬁ[t]his is a non-union organization. It always has been and 
it is certainly our desire that it always will be that way.ﬂ (GC 
Exh. 11, 16.) The Brandeis™ em
ployee handbook also states, in 
relevant part: 
 You have a right to join and belong to a union and you have 
an equal right NOT to join and belong to a union. If any other 
employee should interfere or try 
to coerce you into signing a 
union authorization card, please repo
rt it to your [s]upervisor 
and we will see that the harassment is stopped immediately. 
 Thus, it is more likely, than not, that Muraski reiterated the 
Company policy in the course of telling Cook about the Com-
pany. Further, and in the absen
ce of any denial, specific or 
otherwise, I credit Cook™s testimony that Muraski asked him 
how he felt about working for a nonunion company.  
At the end of the interview, Muraski told Cook that he would 
have to take an exam and he would be interviewed by the 
branch manager. Muraski also opined that Cook would be 
hired.  BRANDEIS MACHINERY 
& SUPPLY CO
. 533
Cook met with Branch Manager Freeman the next day, and 
shortly after that he was hired.
 He started work on January 2, 
2002.  2. Analysis and findings 
In Rochester Cadet Cleaners, Inc.,
 205 NLRB 773 (1973), 
the Board stated: 
 [Q]uestions concerning former union membership and union 
preference, in the context of a job application interview, are 
inherently coercive, without accompanying threats (sic), and 
are therefore violative of Section 8(a)(1) of the Act, even 
when the interviewee is subsequently hired.  
 See also, 
Bighorn Beverage, 
236 NLRB 736, 751 (1978).  
The credible evidence shows that Muraski informed Cook 
that Brandeis was nonunion and probably would remain nonun-
ion. The evidence further shows that Muraski asked Cook how 
he would like working for a nonunion company. These state-
ments were consistent with the Company policy as outlined in 
the employee handbook. I find that Muraski™s interview state-
ments were aimed at ascertaining Cook™s union preference and 
are inherently coercive and violative of the Act. Moreover, 
Muraski™s casual question about 
Cook™s former employer can 
reasonably be viewed as a question aimed at ascertaining his 
former union membership, and therefore interferes with the job 
applicants Section 7 rights under 
the Act. Therefore, I find that 
Muraski™s questions during Cook™s job interview violated Sec-
tion 8(a)(1) of the Act.  
In addition, the complaint alle
ges that the Respondent vio-
lated the Act by promulgating and maintaining a written policy 
encouraging employees to report other employees who solicit 
support for a union. The Board has held that an employer vio-
lates the Act when it invites its employees to report instances of 
fellow employees bothering, pre
ssuring, abusing, or harassing 
them with union solicitations an
d it implies that such conduct 
will be punished. 
Greenfield Die & Mfg. Corp.,
 327 NLRB 
237, 238 (1998). The Respondent™s 
policy statement invites the 
employees to report ﬁharassmentﬂ by union organizers attempt-
ing to get employees to sign aut
horization cards. It reasonably 
could be construed to mean that the conduct would be pun-
ished. Accordingly, I find that
 the Respondent™s written policy 
as stated in its handbook unlawfull
y interferes with the employ-
ees™ Section 7 rights and therefor
e violates Section 8(a)(1) of 
the Act as alleged in paragraph 5(b) and (7) of the complaint.  
C. Productivity Peaks,
 Montgomery Resigns 
By all accounts, James Montgom
ery was a crackerjack field 
mechanic. His adept field mechanical skills were widely recog-
nized by the Brandeis™ customers serviced by the South Bend 
facility.  As the South Bend f
acility developed 
its customer 
base, profitability based on m
echanic productivity steadily 
grew.2  In December 2001, the utilization percentage for the South 
Bend facility was 50.
5 percent. Manageme
nt was concerned 
about the utilization rate, but re
cognized that it would take time 
                                                          
 2 The branch had one field mechanic (Montgomery) and two shop 
mechanics (Cook and Karre).  
for a new branch to develop a customer base.
3 (Tr. 369Œ370.) In 
January 2002, after its first full 
month of operation, the utiliza-
tion rate for South Bend was 78.
6 percent, which was consid-
ered fairly acceptable. In Febr
uary 2002, the rate increased to 
94 percent, which was unusually high.  
In February 2002, Montgomery resigned to work for R&R 
Excavating, one of the Brandeis™ largest parts and service cus-
tomers in the South Bend area.
4 (Tr. 241.) Thus, Freeman had 
to hire a field service mechanic to replace Montgomery. 
D. Brandeis Hires Steve Benefield  
1. Facts On February 18, Muraski interviewed Steven Benefield for 
the field service mechan
ic position. Benefiel
d, like Cook, was a 
long time member of the Union. (Tr. 167.) He learned about the 
job from union organizer Phil Overmyer. Benefield was rec-
ommended to Muraski by Cook.
 Muraski asked Benefield 
about his work experience, and in 
particular, if he worked with 
Komatsu equipment. Benefield 
told Muraski that he had 
worked on heavy equipment for LTV Steel for 10 years, which 
was untrue, and that he could fi
x anything if he had a manual. 
(Tr. 169, 496.) He did not tell 
him that he was a union member. 
Muraski was impressed with Be
nefield and spoke to Branch 
Manager Freeman about hiring him.  
On February 25, Benefield wa
s interviewed by Freeman and 
Muraski. Freeman went over Benefield™s work experience. 
When he asked him about his mechanic skills, Benefield told 
him that if he had a book (i.e., a 
repair manual) he could repair 
anything and that he was an excellent mechanic. (Tr. 242.)  
According to Benefield, Free
man also asked him what he 
knew about Brandeis and explai
ned the history of the Com-
pany. Benefield stated that Freeman told him that Brandeis was 
a nonunion shop and ﬁthey would close the doors before they 
went union.ﬂ (Tr. 169.) Freema
n did not deny making that 
statement. He was unsure whethe
r he gave Benefield a history 
of the Company and did not recall telling Benefield that 
Brandeis was a nonunion shop.  He admitted that he hurried 
through the interview and that he was more concerned with 
Benefield™s technical skills. (Tr. 243.) In the absence of a spe-
cific denial, and for demeanor reasons, I credit Benefield™s 
testimony on this point. In additi
on, I find that the remarks are 
consistent with the message co
ntained in the employee hand-
book, that is, that the Company is nonunion and hopes to re-
main that way. 
Freeman hired Benefield, who began a 90-day probationary 
period. If his work was satisfa
ctory, his employment would 
become permanent on June 4, 2002. (Tr. 202Œ203.)  
                                                          
 3 Brandeis uses a service analysis
 report to track mechanic produc-
tivity, which it correlates to prof
itability. The computer-generated 
report divides the number of hours charged to revenue jobs by the 
number of hours paid to the mechanic
s. The standard utilization for the 
Company is 80 percent. (Tr. 369.)  
4 The South Bend facility™s three 
largest customers were Schrock 
Excavating, R&R Excavating, a
nd Clark Farm Aggregates.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 534 
2. Analysis and findings 
Paragraph 5(c) of the complain
t alleges that the Respondent 
violated Section 8(a)(1) of the Act when Freeman stated that 
the South Bend facility would close if unionized. The issue here 
is whether Freeman™s statement is an unlawful threat in viola-
tion of Section 8(a)(1) of the Act or employer protected speech 
under Section 8(c) of the Act. 
In NLRB v. Gissel Packing Co., 
395 U.S. 575, 620 (1969), 
the Supreme Court articulated the standard for evaluating the 
lawfulness of employer statem
ents concerning employees™ 
Section 7 rights to support or oppose a labor organization or to 
engage in or refrain from enga
ging in concerted activity. The 
Court stated ﬁ[a]n employer is free to communicate to his em-
ployees any of his general views about unionism or any of his 
specific views about a 
particular union, so long as the commu-
nications do not contain a ‚threat of
 reprisal or force or promise 
of benefit.™ﬂ 395 U.S.
 at 618. The Court further stated that an 
employer ﬁmay even make a prediction as to the precise effects 
he believes unionization will have on his company.ﬂ Id. The 
prediction however must be ﬁcar
efully phrased on the basis of 
objective fact to convey an empl
oyer™s belief as to demonstra-
bly probable consequences beyond his control or to convey a 
management decision already arrived at to close the plant in 
case of unionization.ﬂ Id. The employer is therefore free only to 
tell ﬁwhat he reasonably believe
s will be the likely economic 
consequences of unionization that
 are outside of his control,ﬂ 
and not ﬁthreats of economic repr
isal taken solely on his own 
volition.ﬂ Id
. The evaluation must be made in the context of the 
labor relations setting, taking into
 account the totality of the 
relevant circumstances. 
Mediplex of Danbury
, 314 NLRB 470, 
471 (1994).   Freeman™s remarks were not accompanied by any objective 
factual information explaining 
why the plant would have to 
close based on factors beyond the Respondent™s control. Nor is 
there any evidence of a previous
ly made manage
ment decision 
to shut down operations for ec
onomic reasons in the event of 
unionization. Rather, Freeman™s 
statement that the Respondent 
will ﬁclose the doorsﬂ if the branch is ever unionized conveys 
the impression that it would be 
entirely within the Respondent™s 
control to close or not to close the facility. I find that Freeman™s 
statement is not protected by Section 8(c) of the Act. I further 
find that the unrebutted statement is a threat of reprisal or force 
against any attempt to unionize. Accordingly, I find that Free-
man™s statement violates Section 8(a)(1) of the Act as alleged 
in paragraph 5(c) of the complaint. 
E. Benefield™s Work 
Performance Problems 1.  Rex Royer 
Rex Royer, a small Brandeis™ 
customer, owned two Komatsu 
excavators. On March 21, 2002, Benefield performed a PBC 
hydraulic tune up on one of Royer™s excavators. Royer testified 
that after Benefield completed the work, the machine ran 
slower than before the tune up. (Tr. 250.) Royer stated that he 
complained to Benefield about the problem, and that Benefield 
attempted to fix it at least twice, but he could not get the ma-
chine to run correctly.
5 Royer stated that he complained to 
Brandeis about Benefield™s work, so Brandeis waived payment 
of the $428 bill for performing th
e tune up. (Tr. 257; R. Exh. 
6.)  2.  Shrock Excavating 
On April 4, Benefield did a hydraulic tune up on two excava-
tors owned by Shrock Excavati
ng, one of Brandeis™ largest 
customers in the South Bend area. Shrock™s manager, Scott 
Clark, did not like the way the machines ran after the tune up 
and complained to Muraski. (R. Exh. 18.)  
On April 25, Benefield was again sent to Shrock to perform 
a hydraulic tune up on another m
achine. Scott Clark testified 
that Benefield incorrectly set the pressures and brake on the 
machine, so that it stopped abruptly causing the excavator to 
spin in a dangerous manner. (Tr.
 263.) Clark testified that he 
complained to Muraski about Be
nefield™s work and told him 
that he did not want Benefield to return to correct the problem. 
Instead, he asked James Montgomery, who worked for R&R 
Construction,
6 to adjust the machine. (Tr. 264.)   
3. R&R Excavating 
On March 13, 2002, Benefield 
performed warranty service 
work on a loader owned by R&R Excavating. (Tr. 286.) R&R™s 
service manager, James Montgomery, the former Brandeis™ 
field mechanic, observe
d Benefield perform the work. He testi-
fied that Benefield appeared unsure of himself and that he had 
to coach Benefield through certain parts of the work. After 
Benefield completed the service work, the loader worked fine 
for a while, but then began blowing white smoke from the ex-
haust. (Tr. 289.)  
On Friday, May 1, 2002, Benefi
eld was dispatched to R&R 
to determine the cause of the white smoke. He took shop me-
chanic, Mike Karre,
7 with him to perform a diagnostic test on 
the machine using a laptop com
puter. Neither Benefield nor 
Karre had any experience using the laptop. After checking the 
manual, and consulting Montgome
ry, the computer displayed a 
fault code indicating that a sens
or had to be replaced. Mont-
gomery, who had an off-site a
ppointment, left the premises 
while Benefield made the repair. After the sensor was replaced, 
however, the error code came up on the computer even when it 
was not hooked up to the machin
e. Benefield and Karre came 
back the next day, Saturday, May 2, which meant that they 
were being paid overtime for 
weekend work. The overtime was 
not covered under the warranty and therefore the customer, 
R&R, incurred the additional co
st. When Montgomery arrived 
at the jobsite, he examined the laptop computer and realized 
that Benefield and Karre had been running the diagnostic test in 
                                                          
 5 Royer testified that because the ex
cavator ran slower after the tune 
up, it took more time to complete a 
job, and he was unable to charge 
the same hourly rate for excavating. 
6 Clark and Montgomery had deve
loped a good rapport and friend-
ship. Because Montgomery also did 
side jobs servic
ing and repairing heavy equipment, Clark asked him to correct the problem.   
7 Karre was a relatively inexperi
enced shop mechanic, who went 
along to observe and learn on a day when there was not very much to 
do in the shop. (Tr. 474.) 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 535
a simulator, rather than troubleshooting mode, and therefore 
they had been trouble shooting a 
problem that did not exist.  
Montgomery decided to troubles
hoot the problem himself. 
He found that the overhead adjust
ments were off, the injectors 
were incorrectly set, and the 
valves were loose. (Tr. 294.) 
Montgomery determined that some
 of the bolts had not been 
torqued properly. He also determ
ined that Benefield had made 
these adjustments when he previously worked on the machine. 
(Tr. 294Œ295.)  
Montgomery complained to Muraski and told him that he 
was not going to pay for the overtime.
8 He also told him that 
Benefield did not know what he was doing and that he did not 
want him to work on R&R equi
pment again. (Tr. 295.) Mont-
gomery told Muraski that he wo
uld make the repairs himself, 
that he wanted a credit for the overtime billed by Benefield and 
Karre, and he wanted to be reimbursed for the cost of making 
the repairs himself under the warranty. If Muraski refused, 
Montgomery told him that he 
would demand a field mechanic 
be sent from Indianapolis in the future, which would reflect 
poorly on the South Bend facility
™s service department. Mu-
raski complied with Montgomery™s demand, agreed to cover 
Montgomery™s service costs under the warranty work, and gave 
him a credit for the overtime.   
F. Cook and Benefield 
Begin Organizing Activity 
In early April, Cook was told by union organizer Phil Over-
myer to initiate an organizing 
campaign at Brandeis. (Tr. 58.) 
Cook spoke first to employee Ken 
Lubinski telling him that he 
had spoken with a union organizer who wanted to know if the 
Brandeis™ employees were intere
sted in starting a union. (Tr. 
58.) Lubinski told Cook he would think about it. The next day 
he told Cook he was not interested
. (Tr. 412.) Lubinski testified 
that he did not tell anyone about
 his conversations with Cook. 
(Tr. 412.)  
Two weeks later, on May 1, Co
ok took Mike Karre to lunch 
to discretely question him a
bout joining a union. Cook told 
Karre about Union wage
s and benefits. (Tr. 60.) Karre asked 
Cook if Benefield was also a me
mber of the Union, but Cook 
did not respond. He continued 
talking about union benefits. 
Karre told Cook that he wanted to meet with the union organ-
izer. The next day, May 2, Karre met Cook, Benefield, and 
union organizers Phil Overmyer and Delbert Watson at a local 
restaurant. They went over the benefits of joining the Union 
with Karre. (Tr. 171.) That nigh
t Karre talked to his parents 
about his meeting with the union organizers. They advised him 
against joining a union. (Tr. 473.)   
On May 3, Karre went to lunch with Freeman and Muraski. 
(Tr. 245.) He told them that Cook and Benefield had ap-
proached him about joining a union. Freeman was stunned. (Tr. 
246.) When they returned from 
lunch, Freeman called Bene-
field into his office to tell him that the training session that he 
and Karre were scheduled to at
tend in Atlanta, Georgia, was 
off. (Tr. 173.) He asked him to return the advance check for 
training and told him that he would attend a class in July.  
                                                          
 8 Benefield did not tell Muraski a
bout the problem with the laptop 
and also failed to tell him that Montgomery was upset. (Tr. 215-216; 

GC Exh. 3; R. Exh. 7.) Muraski first heard of the problem from Mont-
gomery.  
Benefield promptly phoned Cook, who was home from work 
that day. Benefield told him that he thought that Brandeis knew 
that they were union members because Freeman canceled his 
training trip. (Tr. 62.) Benefield immediately called union organ-
izer Phil Overmeyer and left a message telling him that Benefield 
believed that Brandeis knew that they were trying to organize a 
union. That afternoon around 3 p.m., Freeman received a fax 
letter from Overmeyer advising 
him that Cook and Benefield 
were union members who were going to try to organize the South 
Bend branch employees. (Tr. 30, 246; GC Exh. 4.)   
When Freeman received the fa
x, he phoned Brandeis™ Presi-
dent Gene Snowden and Vice Pr
esident Larry Shuck, informing 
them that Cook and Benefield were union organizers. They told 
him that they were going to consult legal counsel and that he 
was not to make any major pe
rsonnel decisions without con-
sulting them first. (Tr. 246Œ247; 374.)  
The following Monday, May 6, 
Freeman came to work later 
than usual.
9 He refused to speak to
 Cook and Benefield unless 
it was business related. He phone
d Snowden and Shuck to ad-
vise them that over the weekend James Montgomery from R&R 
Excavating had complained about work performed by Bene-
field. He told them that Mont
gomery did not want Benefield to 
do any more work for R&R Excavating. (Tr. 310.) Freeman 
was concerned that Brandeis 
might lose R&R™s service busi-
ness. The possibility of terminating Benefield was discussed, 
but because of the union organizing drive, it was decided to 
give Benefield the benefit of 
the doubt by extending his 90-day 
probationary period. (Tr. 384.) It was also decided that 
Snowden and Shuck would travel to South Bend on Wednes-
day, May 8, to advise Benefi
eld of his extended probation and 
to meet with the employees.  
G. May 7, 2002 On May 7 Freeman and Muraski 
held a weekly meeting. Ac-
cording to Benefield, they emphasized that the South Bend 
branch was losing money, that 
sales and servic
es were down, 
and that the parts department was barely breaking even. (Tr. 
176.) Benefield further testifie
d that Freeman and Muraski 
stressed the importance of working together as a team.  
Later that day, Cook and Benefield were working in close 
proximity of employee Ken Lubinski, when Benefield made the 
comment that nobody was talking to them, except Ken Lubin-
ski. According to Benefield, Lu
binski started yelling at Bene-
field to stop talking to him and to stop sending union organizers to his house.
10 (Tr. 178.) Employee Kevin Hardy, who was 
working nearby in the parts department, heard the shouting and 
intervened, telling Benefield that he better leave Lubinski alone 
or he might do something that wa
s regrettable. (Tr. 178.) Bene-
field testified that when he later told Muraski that Hardy had 
threatened him and that Lubinski had screamed at him, Muraski 
rolled his eyes without responding.  
                                                          
 9 Freeman had a heart condition and 
diabetes. Over the weekend, he 
had been admitted to the hospital with chest pains. (Tr. 308Œ309.) 
10 Lubinski testified that union 
organzier Overmyer came to his 
home, where Lubinski told him three ti
mes that he was not interested in 
joining a union. (Tr. 413.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 536 
H. May 8, 2003 1. Facts The next day, May 8, Lubinski complained to Freeman about 
Benefield talking to him about th
e Union. Lubinski told Free-
man that he did not want any co
ntact with Cook and Benefield, 
except about Company business. (Tr. 414.) When Benefield 
arrived at work on May 8, Mura
ski asked him to follow him to 
Freeman™s office. There, behi
nd closed door, Benefield was 
told that the meeting had been called to talk about Ken Lubin-
ski. (Tr. 179.) Benefield asked for a union representative. When 
Freeman told him that Brandeis did not recognize his Union, 
Benefield asked for Cook to be 
present. Freeman reluctantly 
allowed Cook to attend.  
Freeman told Benefield that Ke
n Lubinski had requested that 
Benefield ﬁnot talk to him, spea
k to him, [or] work by him.ﬂ 
(Tr. 179, 315Œ316.) Benefield expl
ained that it was Lubinski 
who became angry and started yelling at him, and that Hardy 
intervened and threatened Benefield. He on the other hand had 
remained calm and promptly reported the incident to Muraski. 
After Freeman confirmed that Benefield had reported the inci-
dent to Muraski, he told Benefi
eld to stay away from Lubinski 
and that he would talk to Hardy and get back with him. (Tr. 
179Œ180.) A short time later, Freeman advised Benefield that 
Kevin Hardy told him that he di
d not threaten Benefield. In-
stead, when he stated that he would do something that he re-
gretted, he meant that he (Hardy) would quit his job purport-
edly because he was tired of hearing about the Union. Freeman 
told Benefield that Hardy also requested that Benefield not 
speak to him. (Tr. 180.) On that ba
sis, he told Benefield that if 
either he or Cook needed to talk to these employees they had to 
do it through Muraski.
11 (Tr. 316.) Also on the morning of May 8, Snowden and Shuck met 
with the employees to tell them the Company™s position on the 
Union. (Tr. 379.) Snowden had a written speech, which he 
worked from, but he did not read it or memorize it. (Tr. 380.) 
Cook secretly taped the session. 
(GC Exh. 12.) Snowden at one 
point told the group: 
 Well they have the right to talk to you. If they want to talk to 

you they can. But again you have the right not to listen. If they 
follow you on your property you have a right to tell them to 
leave the property. They don™t have any right on your prop-
erty if you don™t want them on it. So, once again, if the union 
gets so aggressive that you feel you™re being harassed, then 
we need to know about it because we will do everything 
within our legal means to keep you from being harassed.  
 (GC Exh. 12.)  
After the group meeting, S
huck and Snowden met with 
Benefield and gave him a copy of the probationary letter. (GC 
Exh. 5.) They also discussed the problem reported by Mont-
                                                          
 11 As Freeman explained, the employees were becoming very angry 
and the branch operation was being disrupted. (Tr. 316.) He asked 
Cook and Benefield ﬁto basically kind of cool their efforts, let things 
cool down, that people were angry.
ﬂ (Tr. 316.) On the other hand, he 
testified that Snowden and Shuck to
ld him not to interfere with the 
organizing efforts. 
gomery.  The probationary letter expressed concern that Bene-
field did not follow procedure 
by contacting his manager for 
guidance and instead sought help from the customer in making 
the repair. It also pointed out that Benefield had failed to report 
the potential customer relations problem immediately to Mu-
raski. The letter stated that Benefield would be provided addi-
tional training to improve his 
knowledge and would be placed 
on 90-day probation within whic
h Benefield was expected to 
improve communications with his 
manager, as well as the qual-
ity of his work.
12 In the event Benefield failed to do so, it could 
result in termination.  
2. Analysis and findings 
Paragraph 5(d) of the complaint alleges that Snowden™s 
statement encouraging employees to report other employees 
who solicit support for the Union was unlawful. Snowden™s 
statement runs afoul of the 
Greenfield Die & Mfg, Corp.
, 327 NLRB 237, 238 (1998). The speech was a direct invitation for 
employees to report any instances 
of being harassed, pressured, 
or bothered by union organizers. 
It also could be reasonably 
construed to mean that the 
conduct would be punished. As 
such, I find that the speech encouraging employees to report 
union supporters who solicit their 
support, with implications 
that those employees will be 
disciplined, violated Section 
8(a)(1) of the Act as alleged in paragraph 5(d) of the complaint. 
Paragraph 6(e) of the complain
t alleges that the Respondent 
violated Section 8(a)(1) and (3) 
of the Act by giving Benefield 
a written reprimand and extending his 90-day probation, 
thereby discriminating against him with respect to the terms 
and conditions of his employ
ment because he was a union 
member engaging in activities on behalf of the Union. 
In Wright Line, Inc., 
251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
established an analytical frame
work for deciding discrimination 
cases turning on employer mo
tivation. The General Counsel 
must persuasively establish that
 the evidence supports an infer-
ence that union activity was a motivating factor in the em-
ployer™s decision.
13 Specifically, the General Counsel must 
establish union activity, knowledge, animus or hostility, and 
adverse action, which tends to encourage or discourage union 
activity. 
Farmer Bros. Co., 
303 NLRB 638, 649 (1991). Infer-
ences of animus and unlawful motive may be inferred from the 
total circumstances proved and in some circumstances may be 
inferred in the absence of direct evidence. 
Fluor Daniel, Inc., 
304 NLRB 970 (1991). Once accomplished, the burden shifts to 
the employer to persuasively 
establish by a preponderance of 
the evidence that the reasons for its decision were not pretex-
tual or that it would have made
 the same decision, even in the 
absence of protecte
d concerted activity.
 T&J Trucking Co., 
316 NLRB 771 (1995).  
                                                          
 12 The evidence shows that during his employment tenure at 
Brandeis, he received the following onsite training: WA501 motor 
systems and trouble shooting (March 26Œ28); excavator tune up (April 
11Œ12); Blaw-Knox paver (April 15Œ19); and forklift operator and 

training certification (May 22). (Tr. 218.) 
13 Manno Electric, Inc., 
321 NLRB 278, 280 fn. 12 (1996). 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 537
a.  The General Counsel™s evidence 
The undisputed evidence shows 
that the Respondent knew of 
Benefield™s union affiliation an
d activity before Benefield was 
disciplined. Prior to the reprimand, Brandeis™ Manager Free-
man was informed that Benefield and Cook had approached a 
fellow employee about joining the Union. Freeman was also 
faxed a letter from a union orga
nizer indicating that Benefield 
and Cook were attempting to or
ganize the South Bend branch. 
There is also ample evidence of
 the Respondent™s animus to-
ward the Union. This animus was evident in the policy state-
ment in the Brandeis™ employee handbook declaring opposition 
to unions, as well as Snowden™s May 8 speech to the employees 
reiterating the Company positi
on. Further evidence can be 
found in the disapproving and disparaging comments about 
unions that Muraski and Freeman made during interviews with 
Cook and Benefield, respectively.  
The timing of an employer™s discipline is an element com-
monly used to support a  showing 
of discriminatory motivation. 
Packaging Techniques, Inc.,
 317 NLRB 1252, 1257 (1995). 
The issuance of the written reprimand came within days after 
Benefield was identified as a uni
on organizer. Thus, the timing 
of the adverse action taken by th
e Respondent is highly suspect, 
and supports an inference that th
e discipline was taken because 
of Benefield™s union affiliation and activity.   
I therefore find that the General Counsel has satisfied her ini-
tial evidentiary burden. The burden now shifts to the Respon-
dent to persuasively establish by a preponderance of the evi-
dence that it would have discip
lined Benefield and placed him 
on extended probation, regardless of his union membership. 
b.  The Respondent™s evidence  
The Respondent argues, and the evidence shows, that Bene-
field was a probationary employee and the reasons cited for his 
disciplining Benefield were not 
fabricated. Specifically, Bene-
field™s discipline came only afte
r several customers expressed 
dissatisfaction with Benefield™s 
work. The evidence shows that 
complaints were received from two of Brandeis™ largest cus-

tomers, as well as another customer. These customers credibly 
testified that Benefield failed to successfully fix machinery 
problems after multiple attempts. The customers asked that 
Benefield no longer service th
eir equipment in the future, 
which effectively resulted in a loss of future business for the 
Company. In addition, the costs of the repairs made by Bene-
field had to be absorbed by the Company thereby resulting in 
an immediate financial loss for the Company. The evidence 
also shows that the complain
ts by Montgomery brought the 
matter to a head, and were made coincidently at the same time 
that the Company found out about Benefield™s union affiliation. 
If anything, the evidence viewed as a whole shows that the 
Respondent used restraint in dealing with Benefield by not 
outright terminating his employment. 
The General Counsel neverthele
ss argues that Benefield was 
not treated the same as nonunion a
ffiliated employees. It argues 
that Mike Karre also made seve
ral errors on the job, but was 
not disciplined. I do not agree. Even though Karre did not have 
anywhere near the same mechanical experience that Benefield 
purportedly possessed, he neve
rtheless was given a verbal 
warning and was written up for a mistake on the job. (Tr. 487.) 
The credible evidence also shows that other employees were 
disciplined, regardless of union membership. A shop mechanic 
was fired prior to December for poor performance during his 
probationary period, after only approximately 2 weeks at 
Brandeis. (Tr. 240Œ241.)  
The General Counsel also argue
s that Benefield did not re-
ceive the training required to service some of the equipment 
that he failed to properly serv
ice. The undisputed evidence 
shows Benefield represented to 
Freeman and Muraski that he 
was a highly experienced mechanic who could fix anything so 
long as he had a manual. Given th
at statement, and the increas-
ing frequency and variety of cu
stomer complaints that were 
received in the first 2 months of his employment, the evidence 
supports a reasonable inference that
 he significantly overstated 
his abilities and experience, which could have affected the type 
and amount of training that he received during that 2-month 
period. That notwithstanding, 
the evidence shows that Bene-
field received the following onsite training prior to his extended 
probation: WA501 motor systems and trouble shooting (March 
26Œ28); excavator tune up (April 11Œ12); and Blaw-Knox paver (April 15Œ19).14 (Tr. 218.) Given the fact that he only began 
working for the Company in the early part of March, it is rea-
sonable that the amount of trai
ning that he received would be 
progressive in order to enable him to engage in revenue produc-
ing work.  Based on the evidence viewed as a whole, I find that the Re-
spondent has persuasively esta
blished by a preponderance of 
the evidence that its reason for disciplining Benefield was not 
pretextual, and that it would have
 made this decision even in 
the absence of Benefi
eld™s union activity.  
Thus, I find that the Respondent did not violate Section 
8(a)(1) and (3) of the Act when it gave Benefield a written 
reprimand and extended his probation. Accordingly, I shall 
recommend the dismissal of paragraph 6(e) of the complaint.   
I. Union Activity Continues 
1. Facts On May 9, Cook was working in the shop when Freeman 
asked him to deliver a message to
 his union officials. He told 
Cook that they should not contact
 him by phone, fax, or letter. 
Instead, all communications shoul
d be addressed to Brandeis™ 
President Snowden. (Tr. 82.) C
ook testified that Freeman also 
pointed to a union button on Cook™s hat and told him that he 
did not appreciate him wearing the button at work. (Tr. 83.) 
Freeman did not deny making this
 statement to Cook. Instead, 
Brandeis™ counsel asked Freeman 
if he recalled seeing Bene-
field wearing a union button on May 9. Freeman testified that 
Benefield wore the button on top of the Brandeis™ logo, so he 

asked him to remove the button from the logo. (Tr. 315.) Free-
man stated that he did not tell him he could not still wear the 
button. Freeman also stated that he did not reprimand Cook for 
wearing it in the firs
t place. (Tr. 315.)  
Also on May 9, a service meeting was held during which 
Muraski told the employees that they could no longer take a 1-
hour lunch and they no longer could go to lunch at the same 
                                                          
 14 After his probationary period wa
s extended, Benefield attended a 
forklift operator certifi
cation training (May 22).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 538 
time. Rather, all lunches would be
 a half-hour long and lunches 
had to be staggered so one person 
would go at a time. (Tr. 183.)  
On May 10, Benefield asked Kare
n Bailey, a secretary, if her 
husband would be interested in joining the Union.
15 (Tr. 150.) 
According to Benefield, Bailey 
responded, ﬁNo, absolutely not. 
I have to put up with you here. It
 is not coming to my house . . . 
Don™t send those people to my house, so help me God.ﬂ She 
left and slammed the door behind her. (Tr. 184; 350.)  
As Benefield was walking back 
to his workstation, Muraski 
asked to speak with him. They walked back to the parts de-
partment, where unknown to Mura
ski, Benefield taped their 
conversation. (Tr. 185.) Muraski e
ffectively told 
Benefield that he had walked in on the end of the exchange between Bailey 
and Benefield. Although he did not hear the entire conversa-
tion, it was his understanding that
 Benefield could not solicit 
employees who were working, 
even though Benefield was on 
break or lunch. (GC Exh. 19.) 
Benefield asked Muraski, ﬁso 
that means that we can™t talk to anybody that™s working about 
anythingﬂ and Muraski replied,
 ﬁNo, about soliciting your 
stuff.ﬂ Benefield stated, ﬁAbout 
soliciting what kind of stuff?ﬂ 
and Muraski responded, ﬁYour uni
on.ﬂ  Muraski did not deny 
making the statement. Rather, he testified ﬁit is just like I said 
here in this transcript. I told him. I said, you know, after work, 
before work, you know, do whatever you want to do but during 
working hours, let us justŠto keep the peace.ﬂ (Tr. 185; 505.) 
On May 14 Cook was wearing a union hat, when Muraski 
approached him carrying a hat with a Brandeis™ logo. Accord-
ing to Cook, Muraski handed him the Brandeis™ hat telling him 
that he might want to wear the 
Brandeis™ hat, instead of wear-
ing the union hat. (Tr. 109.) Muraski did not deny making the 
statement. 
2. Analysis and findings 
It is settled law that the display of items, such as union but-
tons, is protected by Section 7 
of the Act, unless the employer 
can show that special circumstances existed at its facility that 
outweighed the employees™ statutory rights. 
Escanaba Paper 
Co., 314 NLRB 732, 733 (1994). Freeman admitted that he 
asked Benefield to remove his union button from on top of the 
Company logo. There is no testimony, however, that Freeman 
told Cook that he could still wear the union button somewhere 
else on his uniform. The fact that Freeman did not threaten 
Benefield with discipline for w
earing the union button is not 
pertinent to an analysis of this 
type of a violation of the Act. 
Finally, there is no evidence, or argument, that special circum-
stances necessitated the removal of
 the button. Thus, I find that 
Brandeis violated 8(a)(1) of th
e Act by prohibiting Benefield 
from wearing a union button on the 
jobsite as alleged in para-
graph 5(e) of the complaint.  
Wearing a hat with a union insignia is also protected by Sec-
tion 7 of the Act. Id.  The unrebutted evidence shows that Mu-
raski strongly implied that Cook
 should remove his union hat 
and replace it with a Company hat. Muraski did not indicate 
that it was optional to wear th
e union hat. Again, no special 
circumstances existed that w
ould warrant Muraski making the 
statement to remove the hat. Further, telling one employee that 
                                                          
 15 Bailey™s husband owns an excavating company.  
he should wear a Company hat, ab
sent evidence that all other 
employees are required to wear Company hats, is an additional 
interference with an employee™s Section 7 rights. I therefore 
find that the Respondent violated 
Section 8(a)(1) as alleged in 
paragraph 5(g) of the complaint by impinging on Cook™s right 
to wear a hat with a union insignia.   
Paragraph 5(f) of the complaint alleges that the Respondent 
violated Section 8(a)(1) of the Act orally promulgating a rule 
that prohibited employees from discussing the Union during 
working time, while allowing ot
her nonwork related subjects to 
be discussed during working time.
 When an employer imposes 
a restriction on employees™ conversations, it violates Section 
8(a)(1) of the Act if the restri
ction applies only to union-related 
talk. 
Opryland Hotel, 323 NLRB 723, 729 (1997). See also, 
Industrial Wire Products, 
317 NLRB 190 (1995). The evidence 
shows that Benefield tape-reco
rded a conversation in which 
Muraski indicated that the rest
riction on nonwork related talk 
was only applicable to union di
scussions. (GC Exh. 18, 19.) 
Muraski admitted to imposing this restriction on union-related 
talk. (Tr. 505.) Muraski also did not prohibit other nonwork 
conversations such as conversati
ons concerning sports or other 
personal issues. (Tr. 527.) Acco
rdingly, I find that the Respon-
dent violated Section 8(a)(1) 
of the Act by prohibiting only 
union-related conversations during work hours.   
Paragraph 6(f)(i) and (ii) allege
 that the Respondent violated 
Section 8(a)(3) of the Act by 
implementing a staggered lunch 
hour and by shortening the lunch period from 1 hour to 1-1/2 
hour. The unrebutted evidence shows that in April 2002, em-
ployee Ken Lubinski went to lunch with Cook, who unsuccess-
fully tried to persuade him to join the Union. On May 1 and 2, 
Karre went to lunch with Cook 
and also union organizer Phil 
Overmeyer, where they tried to persuade him to join the Union. 
The following day, Karre went to lunch with Freeman and Mu-
raski where he told them that he went to lunch with Cook and 
Benefield where they tried to get him to join a union. Less than 
1 week later, the Respondent 
changed the lunch procedure, 
thereby making it difficult for employees to take their lunches 
at the same time, and thereby inhibiting the Union™s organizing 
efforts. Under these circumstances, and particularly in light of 
the timing of the announced changes, I find that the General 
Counsel has satisfied her initial 
Wright Line evidentiary burden. 
The Respondent asserts that th
e reason for the changes were 
best articulated at trial by Vice President Larry Shuck. He testi-
fied that when he and President Snowden visited the South 
Bend facility on May 8, an in
cident occurred at lunchtime, 
which underscored the need to ha
ve a mechanic available dur-
ing lunch. Specifically, a truck leased by a customer had 
stopped running a short distance fr
om the facility. Snowden and 
Shuck drove over to the truck to
 render assistance, and then 
returned to the facility to get a mechanic. Everyone was at 
lunch, so they prevailed on Muraski to help the customer. A 
short time later, Karre returned from lunch, relieved Muraski, 
and made the repair. Shuck testified that as a result of this inci-
dent he suggested to Freeman that
 he stagger the lunches. (Tr. 
440Œ441.) A careful analysis of situation, however, discloses that the 
changes imposed by the Responde
nt were not necessary to 
resolve the problem. According to Shuck, there was someone 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 539
available to render assistance to the customer, i.e., Muraski.  
Only 5 minutes passed before he
 was relieved by Karre, who 
quickly fixed the problem. Nor does the evidence disclose that 
this was an on-going or repeated 
problem or that similar situa-
tions were likely to occur in the future given the nature of the 
Respondent™s business. For exampl
e, the field service mechanic 
for the most part is out of the building and most likely would 
not be available to render assi
stance, regardless of whether 
lunches were staggered and shor
tened.  There are two in-house 
service mechanics, who normally
 do not perform field service 
work, but who conceivably could 
provide the type of coverage 
that Shuck envisioned if they, 
and they alone, staggered their 
lunch hours. But the changes im
posed by Freeman went far 
beyond what was necessary to remedy Shrock™s concern be-
cause the changes affected all employees, like Ken Lubinski 
and Kevin Hardy, who were not 
mechanics, and Benefield who 
was a field service mechanic. Indeed, the changes restricted 
everyone from taking lunch with anyone else and therefore 
stymied any attempts to organi
ze during lunch time, which is 
when Cook and Benefield previously had spoken to employees 
one-on-one about joining the Union. Thus, I find that the Re-
spondent has failed to persuasively
 show that in the absence of 
a union organizing drive, the changes that it imposed on lunch 
times would have been the same.  
Accordingly, I find that the 
Respondent violated Section 
8(a)(3) of the Act as alleged in paragraph 6(f) of the Act.   
J. Scott Clark Complains About Benefield 
On Friday, May 17, Benefield 
was sent to Clark Farm Ag-
gregates, owned by Scott Clark,
16 to repair a bucket cylinder on 
a loader. In the course of making the repair, Benefield allowed 
several gallons of oil to spill 
on the ground. Benefield did not 
take appropriate action to contai
n the oil spill. Clark, who hap-
pened to be working in the area, saw that the oil was draining 
toward his water ponds, and began building a sand berm with a 
loader. (Tr. 264.) Once the oil spill was contained, Clark tried 
to soak up the oil with absorbent pads.  
Scott Clark was so upset that he took photos of the oil spill. 
(R. Exh. 1, 2.) He phoned Muraski complaining about Bene-
field and demanded that his 
property be environmentally 
cleaned. He also demanded that
 Brandeis pay for the cleanup. 
Finally, Clark told Muraski that
 Benefield would never be al-
lowed to work again for Clark Aggregates or Schrock Excavat-
ing.17 (Tr. 271Œ272.) Clark followed up the phone call with a 
letter and a bill for $895 for th
e cleanup expenses. (R. Exh. 3, 
4.) Muraski agreed to pay 
the bill for the cleanup.  
K. More Union Activity 
1. Facts On May 23, Benefield, Cook, and Karre were about to begin 
an in-house bobcat equipment training session, when Freeman 
                                                          
 16 Scott Clark was also a manager 
for Schrock Excavating, another 
large customer of Brandeis.  
17 The evidence shows that since that time, Brandeis has not per-
formed any service work for Clark 
Farm Aggregates or Schrock Exca-
vating. James Montgomery now serv
ices the equipment for both com-
panies. (Tr. 281.)  
called Benefield away from the 
group. Freeman had seen union 
stickers on the dashboard of Bene
field™s service truck. Accord-
ing to Benefield, Freeman told him that it was a Company 
truck, to remove the stickers 
immediately, or pay the conse-
quences. (Tr. 190.) Freeman asked Benefield if he was going to 
remove the union stickers, an
d Benefield responded affirma-
tively. Freeman then sent Benefield to a customer jobsite to 
repair an equipment breakdown.  
The week of May 27, Benefield was on vacation. He never-
theless reported to the South Bend 
facility to walk a picket line 
posted by the Union. For the next 2 days, he walked the picket 
line wearing his Brandeis™ uniform. (Tr. 191Œ192.) On one of 
those days, Benefield testified 
that he saw Freeman and asked 
him how he enjoyed his holiday.  
On May 29, Cook stopped to talk to the pickets on his way 
into work. At the same time, Freeman entered the facility. 
When Cook went to the locker room to prepare for work, Free-
man entered the locker room to tell Cook not to start work until 
he found out from headquarters whether he could work after 
being on the picket line. Cook told Freeman that he was going 
to work anyway.  According to Cook, Freeman told him that he 
was being insubordinate and that 
he could be fired. (Tr. 92.) 
Freeman testified that he did 
not know whether Cook could be 
on a picket line and also go to wo
rk on the same day. He stated 
that he ﬁasked him basically to cool his heels until I checked 
with counsel. I simply didn™t know if he could do this or not.ﬂ 
(Tr. 323.) Freeman denied telli
ng Cook that he would be dis-
charged for being insubordinate. (Tr. 324.) He testified that 
Cook ﬁsmarted off to me when I told him that I was going to 
talk to [counsel].ﬂ Cook was allowed to work and nothing was 
deducted from his pay.   
For demeanor reasons, I credit Freeman™s testimony that he 
did not threaten Cook with discharge on May 29. Freeman 
credibly admitted that he was uncertain if Cook could work 
after picketing that day and that
 he asked Cook to delay starting 
work until he called headquarters 
to ascertain the answer. The 
evidence further reflects that Freeman was acting in accordance 
with the instructions given to him by Company President 
Snowden to take no action agai
nst Cook and Benefield without 
getting prior approval. The evidence reflects that when Free-
man asked Cook to wait whil
e he made a phone call, Cook 
became confrontational by telling Freeman he was going to 
start work anyway. At that point, Freeman told Cook he was 
being insubordinate. For these, 
and demeanor reasons, I find 
that Cook™s version of the story is less plausible than Freeman™s 
testimony. Thus, I credit Freeman™s testimony that he did not 
threaten Cook with discharge in the course of this discussion.   
On May 31, Cook approached Karen Bailey, who immediately 
told him that she did not want to talk to him. She testified that she 
told Cook that the employees did not want a union and that he 
and Benefield were forcing themselves on the employees. She 
ended the conversation with ﬁa few choice words.ﬂ (Tr. 352; R. 
Exh. 33.) Cook complained to Freeman and Bailey was repri-
manded by Freeman for using foul language. (R. Exh. 34.) 
2. Analysis and findings 
Paragraph 5(h) of the complain
t alleges that the Respondent 
violated Section 8(a)(1) of the Act by threatening Cook with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 540 
discharge after Freeman saw Cook speaking to members of the 
picket line. As noted above, the evidence does not show that Freeman 
threatened to discharge Cook on May 29 nor does it show that 
Freeman cautioned Cook about being insubordinate for picket-
ing. Rather, the credible evidence viewed as a whole shows that 
when Freeman legitimately asked Cook not to start work until 
he got guidance from higher management, Cook became con-
frontational by telling Freeman, 
the branch manager, that he 
was going to start work anyway. I find that Freeman™s reference 
to insubordination was a reaction to Cook™s confrontation posi-
tion on starting work and not the fact that he was on the picket 
line. Thus, Freeman did not caution Cook about being insubor-
dinate because of his Union or 
protected concerted activity.   
Accordingly, I find that Freeman did not interfere with 
Cook™s Section 7 rights under th
e Act and I shall recommend 
that the allegations of paragr
aph 5(h) be dismissed.   
L. Benefield is Terminated 
1. Facts On May 30, Freeman received a letter from Scott Clark reit-
erating his complaint about Benefi
eld™s failure to contain the oil 
spill on May 17, and demanding that Brandeis pay for the cost 
of the cleanup. (R. Exh. 3.) Freeman spoke with Shuck telling 
him that he did not believe that Benefield had the ability to 
function in the field based on all the complaints that he had 
received and the business that they had lost and may lose in the 
future. (Tr. 325, 444.) They discussed the possibility of moving 
Benefield to the shop, but deci
ded against doing so because 
work was slow and because the mechanics in the shop had 
completed their probation without incident. The decision was 
made to terminate Benefield.  
On June 3, Benefield returned from vacation. Muraski asked 
him to sweep the shop floor unt
il Freeman was ready to meet 
with him. When Freeman met with
 Benefield, he told him he 
was terminated for inability to work as a field mechanic. Free-
man also told Benefield that they had considered bringing him 
into the shop, but the other two mechanics had been there 
longer. (Tr. 193.) Benefield as
ked for a termination letter. 
Freeman gave him the letter and asked for the Company credit 
keys and credit cards. (Tr. 193; GC Exh. 6.)  
When Benefield told Freeman that he would have to retrieve 
the keys from the Company truck, Freeman told him that some 
security guards would accompany him to the truck.
18 (Tr. 193Œ
194.)  Benefield was escorted to the truck by three security 
guards, who would not allow him to
 enter the truck. They asked 
him for the keys to the truck and told him that they would allow 
him to get his personal belongings after they searched the truck. 

(Tr. 194, 16.) John Weir, a security
 guard, told Benefield that 
                                                          
 18 Freeman testified that he hired 
the security guards because he was 
concerned about Benefield™s demeanor
. (Tr. 48.) He stated that Bene-
field had engaged in st
range behavior in the shop and that Cook had 
told him that nobody could control 
Benefield. (Tr. 47-48.) He thought 
Benefield would become very confro
ntational when he was terminated. 
(Tr. 46.) He testified that he told 
the security guards to protect the em-
ployees and Company property and to escort Benefield home, if neces-
sary. (Tr. 49.) 
he was aware that Benefield ha
d a weapon™s permit and that he 
wanted to check the truck before allowing Benefield inside the 
truck. Benefield refused to turn over the keys complaining that 
the security guards had no right to search his personal belong-
ings.19 When he attempted to enter the truck, one of the guards 
bumped him with his chest and pulled his coat open to display 
his badge and gun. Benefield tried to step around the guard, 
who blocked his path again. He 
went to Muraski™s office where 
he dialed 911 to summons 
the police. (Tr. 194Œ195.)  
Cook saw Benefield walking briskly through the shop to-
ward his truck followed by three men. When he asked Bene-
field what was going on, Benefield told him that they wanted 
his keys to search the truck, that they thought he had a weapon, 
and that he had been fired. (Tr. 94.) When Cook asked one of 
the security guards what was goi
ng on, he was told it was none 
of his business. Cook went outside and called Overmeyer on his 
cell phone and Overmeyer called 911. (Tr. 95.) Cook went back 
inside the facility.   
The police arrived and spoke with Freeman. (Tr. 195.) Bene-
field convinced the police to a
llow him to get his personal be-
longings. The security guards s
earched the truck. Once they 
determined that Benefield did not have a weapon, they allowed 
him to retrieve his tools, and dr
ove him home. (Tr. 99, 196.)   
2. Analysis and findings 
The General Counsel alleges that Benefield was discharged 
because of his union affiliation in violation of Section 8(a)(1) 
and (3) of the Act. The 
Wright Line
 analysis is the appropriate 
standard for determining whet
her Benefield™s discharge was 
motivated by unlawful discrimination.  
  a. The General Counsel™s evidence 
It has already been established that the Respondent knew of 
Benefield™s union affiliation and activity. The Respondent™s 
animus toward the Union has also been established. The timing 
of the adverse action supports an
 inference that Benefield was 
terminated because of his union
 membership. The termination 
came only one month after the 
Respondent became aware of 
Benefield™s union membership and activity.   
I find that the General Counsel 
has satisfied the initial evi-
dentiary burden of proof. The burden of proof now shifts to the 
Respondent to persuasively estab
lish by a preponderance of the 
evidence that it would have disc
harged Benefield regardless of 
his union membership.  b. The Respondent™s defense  The Respondent argues that Be
nefield™s continued poor job 
performance, and not union affili
ation, necessitated his termina-
tion. It asserts that it had no ch
oice but to fire Benefield after 
his repeated mistakes which cost the Respondent future busi-
ness and money.  
The evidence shows that after Benefield™s probation was ex-
tended due to several instances of
 poor service, he had another 
problem performing field mechanic work and created more 
customer dissatisfaction issues 
for the Respondent. During his 
extended probation, Benefield fail
ed to properly repair a cylin-
                                                          
 19 Benefield had his tools, wallet, 
keys to his house, cell phone, and 
clipboard with notes in the truck. (Tr. 194.) 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 541
der for Clark Farm Aggregates. (Tr. 221; 264Œ267.) By Bene-
field™s own account, he spilled
 oil on Scott Clark™s personal 
property. (Tr. 222.) The oil nearly polluted a pond on Clark™s 
property and Clark demanded Brandeis pay for the costs of the 
clean up. Clark also stated that
 Benefield would never perform 
work with the two companies Cl
ark was involved: Clark Farm 
Aggregates and Shrock Excavating. (Tr. 270Œ272.) 
I find that this incident, and the resulting additional loss of 
business, precipitated the decisi
on to end Benefield™s employ-
ment with Brandeis. Benefield™s carelessness at Clark Farm 
Aggregates was the final straw in a less than satisfactory em-
ployment tenure with the Responde
nt. His multiple errors were 
counterproductive to the overall goal of establishing the South 
Bend facility, which was specifically set up to better serve cus-
tomers in the area. Instead, the evidence viewed as a whole 
shows that his termination was precipitated by the Clark Farm 
incident, which was a continuation of major customers com-
plaints about Benefield™s work. 
Thus, I am persuaded by the 
Respondent™s argument that it woul
d have terminated Benefield 
even in the absence of a union.  
The General Counsel argues that Benefield™s performance 
did not warrant termination. Ho
wever, the evidence shows that 
Benefield had difficulties pe
rforming numerous tasks which 
resulted in multiple customer co
mplaints.  The General Counsel 
also argues that shop mechanic 
Karre was treated less harshly 
than Benefield, but the evidence does show although Karre did 
make some mistakes on the job, 
he also was disciplined. (Tr. 
486Œ489.) Moreover, Benefield™s mi
stakes not only were more 
frequent and severe in nature, th
ey also had a direct and con-
spicuous effect on cu
stomer relations.  
Accordingly, the credible evid
ence viewed as a whole shows 
that Benefield was discharged 
because of his job performance, 
and not because he was affiliate
d and active with the Union. I 
therefore find that the Responde
nt did not violate Section 
8(a)(1) and (3) of the Act and recommend the dismissal of 
paragraph 6(g) of the complaint.  
M. Searching the Toolboxes 
During the course of events on June 3, 2002, a security guard 
went over to Cook™s toolbox and 
moved a clipboard lying on 
top. (Tr. 17, 96Œ98). Cook became 
agitated telling the guard to 
get out of his toolbox. Muraski,
 who was standing nearby, sim-
ply watched.  
Paragraph 5(i) of the compla
int alleges, and the General 
Counsel argues, the security guards, acting as agents of the 
Respondent, violated Section 8(a)(1) of the Act by searching 
Cook™s toolbox.  I am not convinced that a search was con-
ducted simply because a security guard picked up the clipboard 
and looked underneath it. But even 
if that conduct constituted a 
ﬁsearch,ﬂ the General Counsel do
es not explain in her posthear-
ing brief the Union or protected 
concerted activity that Cook 
was engaged in at the time and how moving the clipboard inter-
fered with that activity.  
The General Counsel argues that
 a violation should be found 
because this case is strikingly similar to 
Hospital of Good Sa-
maritan, 315 NLRB 794, 810 (1994). I do not agree. In 
Good 
Samaritan, the nurses had begun to di
sseminate union literature 
outside the hospital premises a
nd therefore were clearly en-
gaged in union activity. That prompted security guards to check 
their bags and other items as they came to work, and at the 
same time the guards told the nurs
es that they would be written 
up if they brought union flyers into the hospital. The evidence 
there supported a reasonable infe
rence that the search was to 
find and confiscate union flyers
. Here, it is questionable 
whether there was a search in the first place, and its unclear 
what union activity Cook was undertaking. 
Under these circumstances, I find that the Respondent did 
not violate Cook™s Section 7 ri
ghts when the security guards 
moved his clipboard. Accordingly, I shall recommend the dis-
missal of paragraph 5(i) of the complaint. 
M. Cook Quits Cook was on vacation the week of June 10. On June 17, he 
returned to the South Bend facilit
y and waited in the parking lot 
for Muraski. When Muraski arrived at 7:50 a.m., Cook asked 
him what he needed to do to get his vacation pay. Muraski gave 
him a form to complete and C
ook gave Muraski a letter stating 
that he was going on strike to protest the unfair labor practices 
committed by Brandeis. (CP Exh. 1.) He completed the form 
and went into the Brandeis™ store to talk to an employee. Free-
man and Muraski followed Cook into the store, where Freeman 
told Cook to get off the property. (Tr. 103Œ104.) 
N. Removing Union Literature 
According to Cook, on his way out of the building, he went 
through the lunchroom, where he no
ticed that a union flyer that 
he had posted on the employee bulletin board prior to going on 
vacation was missing.20 When Cook asked Freeman if he knew 
what happened to the flyers, Freeman told him that he regularly 
removes dated materi
als from the bulletin board, and that he 
removed the union flyer. (Tr. 105.) 
Paragraph 5(j) of the complain
t alleges that Freeman unlaw-
fully removed the union literatur
e on June 17, while allowing 
other nonwork related materials to
 remain posted. There is no 
testimony or documentary evid
ence, however, showing that on 
June 17, there were ﬁnon-workﬂ related materials on the em-
ployee bulletin board. Rather, the General Counsel™s evidence 
shows the following.  
Cook testified that he and Bene
field first posted union litera-
ture on the employee bulletin board shortly after they became 
union organizers. (Tr. 103.) He fu
rther testified that the same 
day ﬁsomebody would rip them 
down, take them down.ﬂ (Tr. 
103Œ104.) Cook testified that on May 24, he asked Freeman 
about the missing union literature
 and Freeman told him ﬁhe 
regularly cleans off the bulletin 
board, any dated materials, he 
just takes it down, and that he 
had cleaned it off.ﬂ (Tr. 105.) At 
the same time, however, Cook as
ked and received permission 
from Freeman to post the union 
literature on the employee bul-
letin board again. (Tr. 105.) Co
ok testified that he posted the 
union literature a second time, but 
he did not check ﬁhow long 
they stayed but I just know they were gone when I departed 
                                                          
 20 Cook testified that in mid-May, he had obtained Freeman™s per-
mission to post the union flyers on the bulletin board. (Tr. 105.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 542 
Brandeis.ﬂ21 (Tr. 104.) At that time, 
he mentioned it to Free-
man, but he did not respond. (Tr. 103.)  
In an effort to illustrate that the union literature had been re-
moved in mid-May, the General Counsel introduced two pho-
tographs. GC Exh. 15, which purportedly shows the union lit-
erature posted on the bulletin 
board and GC Exh. 14, which 
purportedly shows nonwork related literature on the bulletin 
board. Cook testified that he took both photos on the same day 
approximately 4Œ5 hours apart. 
(Tr. 106, 147.) However, in 
General Counsel Exhibit 15, which 
was taken first, the clock on 
the wall shows the time as 3:50 p.m. That means that the sec-
ond photo, GC Exh. 14, would have been taken between 8Œ9 
p.m. Cook conceded on cross-ex
amination, however, that he 
normally got off work at 5 p.m. 
and that he never worked to 8Œ
9 p.m. (Tr. 148Œ149.) He could not
 explain the discrepancy in 
his testimony. Cook also conceded that he never took any pho-
tos prior to taking these two ph
otos, which raises the question 
of why he had a camera at work on this particular day. Thus, 
the circumstances surrounding the taking of the photos is sus-
pect, and I find that their pr
obative value is negligible.  The sum and the substance of the General Counsel™s evi-
dence, therefore, is that Freeman regularly takes dated materials 
off the employee bulletin board, that on May 24, he admitted to 
Cook that he removed some union literature in accordance with 
his practice, and that at the sa
me time he gave Cook permission 
to repost the union literature, which Cook did. There is no evi-
dence showing how long the union literature remained posted a 
second time. It could have been
 a day, a week, or a month. 
There is no evidence that th
ere was nonwork re
lated materials on the bulletin board on June 17, or that Freeman failed to re-
move nonwork related materials th
at were dated in accordance 
with his practice. The evidence
 therefore does not support the 
allegations of the complaint.   
Accordingly, I shall recommend the dismissal of paragraph 
5(j) of the complaint. 
O. Changes in Terms and Conditions of Employment 
1. Alleged onerous a
nd less desirable work 
Paragraph 6(a) alleges that be
tween May 3 and June 3, 2002, 
Benefield was assigned more one
rous and less desirable work. 
Benefield testified that after May 
3, he ﬁwas left in the shop and 
Mike Karre was sent out on field 
work and I was up in the loft 
going through shop manuals.ﬂ (Tr. 198.) The General Counsel 
argues in its posthearing brie
f that between May 3ŒJune 3, 
Benefield ﬁspent a total 26.5 hour
s engaged in such activities as 
cleaning, sorting, and studying shop manuals.ﬂ (GC Exh. 21.) 
Paragraph 6(b) alleges that 
between May 3 and June 17, 
2002, Cook likewise wa
s assigned more oner
ous and less desir-
able work.  Cook testified that
 from May 6 to June 17, he per-
formed cleaning tasks and read manuals, instead of being as-
signed mechanic work. (Tr. 111.) 
He testified that from May 3 
forward Mike Karre was doing all the mechanic work.  The 
evidence shows that Cook started doing general maintenance 
around the shop on April 30. The General Counsel argues in 
                                                          
 21 Cook™s last day of work was June 17, 2001. The evidence there-
fore shows that the second posting 
could have remained posted any-
where from a day to over a month. 
her posthearing brief that dur
ing this time period Cook per-
formed a total of 52 hours on 
nonmechanical work. (GC Exh. 
22.) Service mechanic Mike Karre credibly testified that work 
was very slow during May and 
June 2002. On many days, he 
literally did nothing, studied manuals, cleaned, and/or pulled 
weeds. (Tr. 471Œ473.) On one day, May 7, he leveled rock in 
the Company yard. An analysis of Karre™s green sheets (a 
Company document completed by the mechanic to record a 
specific job and the hours devoted to that job) shows that be-
tween May 3ŒJune 3, he spent 19 hours doing ﬁnothing,ﬂ 10 
hours cleaning, 12 hours washing the truck, 10 hours studying 
manuals, and 2 hours leveling rocks for a total of 53 hours of 
nonmechanic work. (R. Exh. 43.) He also attended various 
training sessions, company meetings, and took vacation during 
this time period. Thus, he spen
t approximately the same amount 
of time as Cook doing nonmechanical work.  
In addition, and contrary to Be
nefield™s assertions, Karre did 
not perform all or most of the field mechanical work. The evi-
dence shows that Benefield pe
rformed field work on the fol-
lowing dates for the following customers: May 9ŠShrock and 
Newton County; May 13ŠMajority; May 14ŠShrock and 
Merrill Landscape; May 15ŠShrock and Merrill Landscape; 
May 16ŠR&R Excavating; May 17ŠClarks Farm and R&R; 
May 20, 21, 22, and 23ŠReitt 
Riley; May 24ŠBrooks. (GC 
Exh. 21.) 
Based on the evidence viewed as a whole, I find that the tes-
timonies of Benefield and Cook on 
these points are not credible 
and that the arguments of th
e General Counsel are unpersua-
sive. Rather, the credible evidence shows that there was not 
much productive work available during May and June, and that 
Karre, along with Benefield a
nd Cook, spent many hours doing 
nonmechanical work. The evidence 
also shows that Benefield 
continued to do field service mechanic work.  
Accordingly, I shall recommend the dismissal of paragraph 
6(a) and (b) of the complaint. 
2. Alleged refusal to assign overtime 
Paragraph 6(c) of the complaint alleges that between May 3 
and June 3, the Respondent refu
sed to assign overtime to Bene-
field. Benefield did not testify 
about this issue. Neither the 
General Counsel nor the Chargi
ng Party™s counsel addressed 
the issue in their posthearing br
iefs. The record shows that 
Benefield worked overtime on May 5, 19, and 26. In light of all 
of the above, I find that the evidence does not support the alle-
gation in the complaint. Accordingly, I shall recommend the 
dismissal of paragraph 6(c) of the complaint. 
Paragraph 6(d) of the complaint alleges that between May 3 
and June 17, the Respondent re
fused to assign overtime to 
Cook. Cook testified that after May 6, he did not receive any 
overtime. (Tr. 112.) His testim
ony is corroborated by the Com-
pany™s timesheets. 
(R. Exh. 38.) Although the General Counsel 
did not address this issue in her posthearing brief, the Charging 
Party™s counsel argued that 
the Respondent unlawfully dis-
criminated against Cook by a
ssigning more overtime to Karre 
and none to Cook.  
The evidence shows that Karre worked 2 hours of overtime 
in the month of May 2001, and 
12.5 hours of overtime in June 
 BRANDEIS MACHINERY 
& SUPPLY CO
. 543
2001, 1 hour of which occurred during the week that Cook was 
on vacation. (R. Exh. 38.) Muraski credibly testified that over-
time was dispensed on an as-nee
ded basis, whereby the me-
chanic working on a particular machine at the time would work 
overtime on that equipment if the customer was willing to pay 
for the overtime in order to complete the job on that day. (Tr. 
498, 500.) With overall business 
being light, there was simply 
not much overtime work and it 
happened to be on the equip-
ment worked on by Karre.  
Based on Muraski™s credible an
d unrebutted testimony, I find 
that the Respondent has persuasi
vely shown that its reason for 
assigning overtime to Karre afte
r May 6, was not pretextual. 
Accordingly, I find that the Re
spondent did not violate Section 
8(a)(1) and (3) of the Act and I shall recommend the dismissal 
of allegations in paragraph 6(d) of the complaint.   
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 
2(2) (6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent violated Section 8(a)(1) of the Act by 
engaging in the following conduct. 
(a) Questioning job applicants about their union membership 
and affiliation. 
(b) Promulgating, maintaining, and enforcing a written pol-
icy that encourages employees 
to report to management any 
employees who solicit 
support for a union. 
(c) Threatening job applicants 
with plant closure if its em-
ployees choose to be represented by a union. 
(d) Verbally encouraging empl
oyees to report to manage-
ment any employees who solicit support for a union and stating 
that the Respondent would put a 
stop to such union solicitation. 
(e) Prohibiting employees from wearing union buttons and 
union hats on the job during working hours. 
(f) Verbally promulgating, main
taining and enforcing a rule 
that prohibits employees fro
m discussing the Union during working time, while allowing nonunion and nonwork discus-
sions during the same time. 
4.  The Respondent violated Section 8(a)(3) of the Act by 
staggering lunch hours and shorte
ning lunch time in order to 
stifle union activity.  
5.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6.  The Respondent did not otherwise engage in any other 
unfair labor practices alleged in the complaint in violation of 
the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discr
iminatorily changed lunch 
hours and lunch times in order to
 stifle union activity in viola-
tion of Section 8(a)(3) and (1) of the Act, I shall order the Re-
spondent to restore the lunch ho
ur and lunchtime practice that 
existed at its South Bend facility prior to May 8, 2002.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
22 ORDER The Respondent, Brandeis Mach
inery and Supply Company, 
South Bend, Indiana, its officer
s, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Questioning job applicants about their union membership 
and union affiliation. 
(b) Promulgating, maintaining, and enforcing a written pol-
icy that encourages employees 
to report to management any 
employees who solicit 
support for a union. 
(c) Threatening job applicants 
with plant closure if its em-
ployees choose to be represented by a union. 
(d) Verbally encouraging empl
oyees to report to manage-
ment any employees who solicit support for a union and stating 
that the Respondent would put a 
stop to such union solicitation. 
(e) Prohibiting employees from wearing union buttons and 
union hats on the job during working hours. 
(f) Verbally promulgating, mainta
ining, and enforcing a rule 
that prohibits employees fro
m discussing the Union during working time, while allowing nonunion and nonwork discus-
sions during the same time. 
(g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, restore the 
lunch hour and lunchtime practice 
that existed at its South Bend 
facility prior to May 8, 2002. 
(b) Within 14 days from the date of this Order, rescind and 
remove from its employee hand
book the provisions which en-
courage employees to report to management other employees 
who solicit support for unions. 
(c) Within 14 days from the date of this Order, rescind in 
writing its verbal policy prohibi
ting employees from discussing 
unions during working hours, while permitting nonunion and 
nonwork discussions to occur during work hours. 
(d) Within 14 days after service by the Region, post at its fa-
cility in South Bend, Indiana, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
23 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 25, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
                                                          
 22 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
23 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 544 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 8, 2002. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 